             Case 2:15-cv-00880-TC Document 91 Filed 01/09/19 Page 1 of 3




Frank D. Mylar (5116)
MYLAR LAW, P.C.
2494 Bengal Blvd.
Salt Lake City, Utah 84121
Phone: (801) 858-0700
Mylar-Law@comcast.net

Attorney for Washington County Defendants

                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


MARTIN CROWSON,                                          WASHINGTON COUNTY
                                                       DEFENDANTS’ MOTION TO
                 Plaintiff,                            SUPPLEMENT THE RECORD

        v.                                      Case No. 2:15-CV-880-TC

WASHINGTON COUNTY, et al.,
                                                District Judge Tena Campbell
                 Defendants.


       Defendants, Washington County and Michael Johnson (Washington County Defendants),

through their attorney, Frank D. Mylar, respectfully submit their Motion to Supplement the Record

as follows:

                                         ARGUMENT

         Either Plaintiff’s Exhibits should be stricken or the record supplemented.

       In reviewing the Record before the Court on summary judgment, it came to Washington

County Defendants attention that Plaintiff did not comply with the local rules regarding the

inclusion of deposition testimony. The Parties must include “complete copies of depositions, to

the extent possible.” DUCivR 56-1(b)(5). However, when this is not possible “the moving party
              Case 2:15-cv-00880-TC Document 91 Filed 01/09/19 Page 2 of 3




must submit at least four (4) pages before and four (4) pages after the cited deposition transcript

page(s), for a total of at least nine (9) [pages].” Id. (underlining added).

         Plaintiff failed to comply with this requirement. Instead he has offered isolated pages of

choppy deposition testimony, depriving the Court of the necessary context when reviewing his

materials. (See Excerpts from the Deposition of Dr. Judd Larowe, Doc. No. 76-3, Doc. No. 82-1;

Excerpts from the deposition of Brett Lyman, Doc. No. 76-4, Doc. No. 82-4; Excerpts from the

Deposition of Ryan Borrowman, Doc. No. 76-5, Doc. No. 82-3; Excerpts from the Deposition of

Jon Worlton, Doc. No. 76-6; and Excerpts from the Deposition of Michael Johnson, Doc. No. 76-

7, Doc. No. 82-3). Plaintiff should not be allowed to offer isolated statements without the Court

being able to review the full context for why such statements were made.

         Therefore, Washington County Defendants respectfully request to supplement the record

with the entire deposition transcripts of all the depositions that have been offered to the Court in

rendering its summary judgment decision. This is the preference envisioned by the Local Rule and

would not prejudice any party to have the evidence further fleshed out for the Court. In the

alternative, the Court should strike all deposition excerpts submitted by Plaintiff and not consider

them in its summary judgment decision for Plaintiff’s failure to comply with the Local Rules. The

full depositions Washington County wishes to provide for the Court’s consideration are as follows:

         1.      Deposition of Brett Lyman (to replace Doc. No. 66-3, Doc. No. 76-4, and Doc. No.

82-4).

         2.      Deposition of Dr. Judd Larowe (to replace Doc. No. 73-1, Doc. No. 76-3, Doc. No.

82-1, and Doc. No. 83-4).




                                                   2
             Case 2:15-cv-00880-TC Document 91 Filed 01/09/19 Page 3 of 3




       3.       Deposition of Ryan Borrowman (to replace Doc. No. 76-5, Doc. No. 82-3, and Doc.

No. 83-2).

       4.       Deposition of Jon Worlton (to replace Doc. No. 76-6).

       5.       Deposition of Michael Johnson (to replace Doc. No. 76-7, and Doc. No. 82-2).

       These deposition transcripts are attached to this motion in that order. No new individual

testimony is included in this motion to supplement and is only brought to ensure that Plaintiff does

not avoid the requirements of the Local Rules. Plaintiff’s deposition was not included because the

entire transcript was already previously provided to the Court. (Doc. No. 66-2).

       WHEREFORE: The Court should grant Washington County’s Motion to Supplement the

Record and accept the full deposition transcripts into the Record or, in the alternative, strike all of

Plaintiff’s deposition exhibits.

       Dated this 9th day of January, 2019.

                                                        /s/ Frank   D. Mylar
                                                        Frank D. Mylar
                                                        Attorney for
                                                        Washington County Defendants




                                                  3
